 


113 HRES 141 EH: 
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 141 
In the House of Representatives, U. S.,

April 9, 2013
 
RESOLUTION 
 
 
 
That the House of Representatives has learned with profound sorrow of the death of Baroness Margaret Thatcher, former Prime Minister of the United Kingdom of Great Britain and Northern Ireland and recipient of the Presidential Medal of Freedom.
That the House of Representatives tenders its deep sympathies to the members of the family of the late Baroness Margaret Thatcher and her countrymen.
That the House of Representatives honors the legacy of Baroness Margaret Thatcher for her life-long commitment to advancing freedom, liberty, and democracy and for her friendship to the United States of America.
That the Secretary of State be requested to communicate these expressions of sentiment to the family of the deceased and to the Parliament of the United Kingdom of Great Britain and Northern Ireland.
That when the House adjourns today it do so as a mark of respect to the memory of the late Baroness Margaret Thatcher.  
 
Karen L. Haas,Clerk.
